Title: The Commissioners to Lord North, 4 – 6 June 1778
From: First Joint Commission at Paris,Adams, John
To: North, Frederick, Lord


     
     Passy, 4 or 6 June 1778. printed:JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:127–128; not sent. The Commissioners appealed “for an immediate Exchange of Prisoners in Europe.” They protested the treatment of American prisoners “in a manner unexampled, in the practice of civilized Nations” and promised retaliation if such treatment continued.
     Although the letter bears no date, in the Autobiography it immediately follows a letter to Vergennes dated 4 June and is introduced by a statement, “on the same day We wrote to Lord North.” However, in the Letterbook from which Adams derived the text (Adams Papers, Microfilms, Reel No. 92), the letter follows a series of items dated 4 June and immediately precedes a number of letters dated 6 June. Additional doubt is cast on a 4 June date by the placement of an Arthur Lee copy of the letter (misdated 6 May) between a letter dated 5 June and one of the 6th (PCC, No. 102, IV, f. 11).
     Adams’ Letterbook copy provides no indication that the letter was sent, but notations on a draft in DLC: Franklin Papers and on Arthur Lee’s copy indicate specifically that it was not. An explanation may be that direct correspondence with Lord North became unnecessary. A letter of 5 June from David Hartley to Benjamin Franklin gave the Commissioners an apparently firm proposal for an exchange of prison­ers (see the Commissioners to John Paul Jones, 10 June, calendared below).
     The text of Adams’ Letterbook copy incorporated the additions and deletions made during the drafting process. This is particularly true of the final paragraph, which in the draft, with deletions indicated, read: “Most earnestly we beseech your Lordship, no longer to sacrifice the essential interests of Humanity to Claims of Sovereignty, the vainess of which the Issue of our most solemn Appeal to Heaven has sufficiently proved. It is a fatal Mistake by which you seem to have been mislead to think —that when you trampled upon Humanity you triumphed over us. which your Experience must by this time have convinc’d you are become impracticable are not to be maintained.”
    